t c summary opinion united_states tax_court said h koriakos and nargis g koriakos petitioners v commissioner of internal revenue respondent docket no 14843-12s filed date said h koriakos and nargis g koriakos pro sese randall b childs and anne m craig for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for and respectively in addition respondent determined an accuracy-related_penalty under sec_6662 of dollar_figure for after a concession by petitioners the issues for decision are whether petitioners are entitled to deductions for charitable_contributions and unreimbursed employee business_expenses as claimed by them on their schedule a itemized_deductions for we hold that they are but only to the limited extent provided herein whether petitioners are entitled to deductions for various expenses as claimed by them on their schedule c profit or loss from business for we hold that they are but only to the limited extent provided herein unless otherwise indicated all subsequent section references are to the internal_revenue_code code in effect for and the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioners concede that they are not entitled to deduct dollar_figure paid to petitioner said h koriakos’ brother in egypt for him to obtain medical_care there whether petitioners failed to report on their return income from cancellation of indebtedness we hold that they did and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for we hold that they are if there is a substantial_understatement_of_income_tax for such year other adjustments made by respondent in the notice_of_deficiency are purely mechanical background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner said h koriakos petitioner and petitioner nargis g koriakos mrs koriakos collectively petitioners resided in the state of florida at the time that the petition was filed with the court petitioners’ professional and business backgrounds petitioner’s first job in the united_states was as a financial examiner for the colorado state insurance department department while in that position petitioner became licensed as a certified_public_accountant c p a by the state of colorado in petitioner allowed his c p a license to become inactive when he resigned from the department in however petitioner has continued to hold himself out as a c p a on his business cards without regard to the status of his license from to petitioner worked for warren buffett at berkshire hathaway where petitioner built all my expertise in petitioner ventured out on his own as a business turnaround specialist focusing primarily on insurance_companies as a turnaround specialist petitioner offers his services either as an employee or as an independent_contractor to take care of whatever problems a company might have turn it around have it ready for sale or hire the staff to move on and do something else from through the date of trial petitioner’s principal income-producing activity has been as a turnaround specialist in petitioner earned a master’s degree in business administration m b a in addition to being a c p a and holding an m b a petitioner is licensed as a real_estate broker in arizona and florida mrs koriakos is licensed as a real_estate salesperson in arizona together petitioners own st mary realty business brokerage an unincorporated business in arizona that was sited in petitioners’ home in fountain hills arizona petitioner’s employment at student resources in florida in late or early at a time when petitioners were living in a suburb of phoenix arizona petitioner was contacted by student resources a healthcare insurance division of the mega life health insurance co that was hemorrhaging money petitioner was hired to turn around this division make it profitable so they can sell it and leave when it’s over petitioner’s employment with student resources was expected to last 2½ years or until date on date petitioner began working on a full-time basis as controller for student resources at its office in st petersburg florida to facilitate his employment petitioner entered into a condominium lease on date for an apartment in clearwater florida a suburb some miles away at the sand key club condominium petitioner resided in this apartment throughout his employment with student resources in st petersburg and he commuted to and from work by automobile periodically petitioner would fly to arizona to visit mrs koriakos and his family when he was unable to do so mrs koriakos would fly to florida and generally stay the week petitioner not only succeeded in making student resources profitable he achieved that goal ahead of the 2½-year schedule that his employment contract had contemplated thus on date petitioner concluded his employment as controller receiving both salary paid through date and a success bonus petitioner continued to lease the condominium apartment in clearwater until september or date at which time he terminated the lease and returned to arizona during his tenure in florida petitioner maintain ed a real_estate license just in case a license is needed in case of acting as a n intermediary for the sale of the company i am doing the turnaround for petitioners’ arizona and florida homes in petitioners jointly purchased a single-family home in a suburb of phoenix arizona arizona home and moved into the home in over the years petitioners made expensive improvements to the property eg dollar_figure for a swimming pool and refinanced their mortgage on several occasions petitioners last refinanced the mortgage on the arizona home in date for dollar_figure when petitioner returned from florida to arizona in he returned enamored of florida’s gulf coast and the lifestyle and business opportunities that such area presented with that in mind petitioners began to search for a house in florida to facilitate the purchase of a new home petitioners obtained a home equity line of credit from wells fargo in date the line of credit which was dollar_figure was secured_by petitioners’ arizona home and was a recourse_liability in date petitioners purchased a single-family residence in palm harbor florida florida home and promptly moved in petitioners purchased the florida home for cash and in doing so they maxed out the wells fargo line of credit after acquiring the florida home and moving to palm harbor petitioners abandoned the arizona home which was sold at auction on date for dollar_figure after a foreclosure action the following documents were issued to petitioners following the foreclosure and sale of the arizona home a form 1099-a acquisition or abandonment of secured_property from federal_home_loan_mortgage_corporation reflecting an effective date of date and an outstanding principal balance of dollar_figure form 1099-a from wells fargo reflecting an effective date of date and an outstanding principal balance of dollar_figure palm harbor is located about miles north of clearwater on the florida gulf coast the foreclosure sale price represented the principal_amount of the first mortgage dollar_figure plus interest penalties and costs wells fargo as the second mortgagee line of credit received nothing from the foreclosure sale and form 1099-c cancellation of debt from wells fargo reflecting debt_cancellation on date of dollar_figure petitioners’ income_tax returns for the years in issue form_1040 for petitioners self-prepared and timely filed a form_1040 u s individual_income_tax_return for on line of the form_1040 they reported petitioner’s wages of dollar_figure on line they reported total_tax of dollar_figure petitioners attached to their return various schedules including a schedule a relating to charitable_contributions and petitioner’s work for student resources and a schedule c for st mary realty business brokerage on their schedule a petitioners claimed deductions for various itemized expenses including gifts to charity of dollar_figure and unreimbursed employee_expenses of dollar_figure before application of the threshold prescribed by sec_67 related to petitioner’s employment with student resources the gifts to charity consisted of the following there is nothing in the record to suggest that wells fargo ever attempted to recoup or recover from petitioners any part of the dollar_figure that was owed to it of this amount petitioners received dollar_figure from the mega life health insurance co on behalf of student resources they received the balance from another insurance_company gifts by cash or check petitioner’s brother see supra note dollar_figure church cash only subtotal big_number gifts of property big_number total big_number big_number in support of the deduction for gifts of property petitioners attached to their return form_8283 noncash charitable_contributions the form_8283 identified the donee as the salvation army and stated that the fair_market_value fmv of the property was dollar_figure and that the method used to determine fmv was thrift shop value petitioners provided no further information thus for example they did not describe or otherwise identify the type or nature of the property donated in support of the deduction for unreimbursed employee_expenses petitioners attached form_2106 employee business_expenses to their return listing the following vehicle expenses dollar_figure parking fees tolls and transportation big_number travel_expenses while away_from_home_overnight big_number big_number other business_expenses meals and entertainment_expenses big_number big_number big_number total unreimbursed employee_expenses less nondeductible portion according to petitioner vehicle expenses represented the cost of commuting between petitioner’s clearwater apartment and his place of employment in st petersburg with student resources parking fees tolls and transportation represented airfare for flights between florida and arizona for both petitioner and mrs koriakos travel_expenses while away_from_home_overnight represented rent and utilities electricity telephone cable television and internet service for petitioner’s clearwater apartment other business_expenses represented housekeeping costs and services such as cleaning laundry and cooking for the clearwater apartment and meals and entertainment_expenses represented the cost of eating out and hosting business meals once or twice a month while in florida on their schedule c for st mary realty business brokerage petitioners reported zero gross_receipts or sales zero gross_profit and zero gross_income nevertheless they reported expenses of dollar_figure for the following dollar_figure big_number big_number big_number big_number advertising car office repairs and maintenance supplies taxes and licenses travel deductible meals and entertainment other tuition real_estate courses dollar_figure mls key sec_125 mls subscription s total big_number according to petitioners advertising expenses represented the cost of business cards dollar_figure and flyers dollar_figure car expenses were approximated by applying the standard mileage rate to miles per week or big_number miles per year and then adding dollar_figure for personal_property_tax office expense represented the dollar_figure for telecommunications landline and cellular telephone service and internet service and dollar_figure for unidentified one time expenses repairs and maintenance represented the cost of maintaining computers and office equipment supplies represented the monthly average cost of dollar_figure for toner paper and small supplies taxes and licenses included realtor-related fees and licenses in arizona and florida as well as dues for the american institute of certified public accountants aicpa travel consisted of airfare for mrs koriakos to fly from arizona to florida to discuss real_estate issues with petitioner as the broker meals and entertainment represented food and cold drinks to clients during showings on the average of dollar_figure at a time and other expenses represented tuition for real_estate courses and various multiple listing service mls fees and subscriptions shortly after preparing and filing their return petitioners shredded most of the receipts and other documents they may have had that were related to the deductions claimed on their return at trial petitioner testified that these documents were shredded by mistake in cleaning up cumulative files from years incident to petitioners’ move from arizona to florida in date form_1040 for petitioners self-prepared and timely filed a form_1040 for on their return petitioners did not report any income from cancellation of indebtedness petitioners attached to their return a form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment on the form_982 petitioners reported an exclusion_from_gross_income of dollar_figure attributable to the discharge of qualified_real_property indebtedness petitioners did not provide any further details on this form nevertheless the dollar_figure represented the sum of the outstanding principal on the first mortgage dollar_figure on the arizona home and the home equity line of credit dollar_figure that was secured_by the arizona home notice_of_deficiency and petition after examining petitioners’ and returns respondent issued a statutory notice determining deficiencies in petitioners’ federal_income_tax for those years as well as an accuracy-related_penalty for the deficiency for is attributable to the disallowance for lack of substantiation of schedule a itemized_deductions for charitable gifts and unreimbursed employee_expenses and the schedule c deductions claimed in respect of st mary realty business brokerage the deficiency for is attributable to petitioners’ failure to report the cancellation of indebtedness by wells fargo of dollar_figure on the ground that t his amount does not represent the cost of your residence in arizona which is the property that was foreclosed on finally respondent determined the accuracy-related_penalty for on the basis of a substantial_understatement_of_income_tax petitioners filed a timely petition for redetermination with the court disputing the deficiencies and the penalty petitioners subsequently conceded dollar_figure of the dollar_figure of expenses reported for charitable gifts by cash see supra note but continued to dispute all other disallowances and determinations discussion i burden_of_proof in general the commissioner’s determinations in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that the determinations are incorrect rule a 503_us_79 290_us_111 cf sec_7491 this includes the burden of substantiation 292_us_435 65_tc_87 aff’d per curiam 540_f2d_821 5th cir see sec_7491 ii deductions claimed on petitioners’ schedule a for a charitable_contribution sec_1 cash contributions sec_170 provides the general_rule that there shall be allowable as a deduction any charitable_contribution which is made within the taxable_year and verified under regulations prescribed by the secretary petitioner contends that the dollar_figure deduction represents my weekly cash basket giving of around dollar_figure a week to petitioners’ church but petitioners never identify what church they attended or its location in any event anonymous cash contributions to a collection plate hardly satisfy the substantiation requirements of sec_170 and the applicable regulations see eg sec_1_170a-13 income_tax regs and petitioners candidly admit that no record of such contributions was ever maintained on the other hand the court is satisfied that petitioners did donate some cash when they attended religious services accordingly bearing heavily against petitioners whose inexactitude is of their own making the court holds that petitioners are entitled to a deduction for cash contributions of dollar_figure see 39_f2d_540 2d cir property other than money petitioners contend that they inadvertently shredded their receipt from the salvation army yet on their form_8283 petitioners did not even describe or otherwise identify the type or nature of the property donated and at trial petitioner spoke only of stuff and goods see generally sec_6001 every person liable for any_tax imposed by this title or for the collection thereof shall keep such records and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 income_tax regs a ny person subject_to tax shall keep such permanent books of account or records as are sufficient to establish the amount_of_deductions sec_1_6001-1 income_tax regs the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law petitioners do not contend that any contributions were over dollar_figure therefore the provisions of sec_1_170a-13 income_tax regs do not appear to apply petitioners may very well have donated clothing and household_items to the salvation army but if so the record contains not a shred of evidence regarding the fair_market_value of such property see sec_1_170a-1 income_tax regs other than petitioners’ self-serving statement on form_8283 under these circumstances the court is unable to estimate any allowance see cohan v commissioner f 2d pincite for to do so would amount to unguided largesse see 245_f2d_559 5th cir 85_tc_731 accordingly the court holds that petitioners are not entitled to a deduction for any contribution of property the fact that a taxpayer reports an expense on the taxpayer’s income_tax return and attaches some irs-prescribed form in support of that deduction is not sufficient to substantiate the deduction claimed on the return 71_tc_633 62_tc_834 a tax_return is merely a statement of the taxpayer’s claim the return is not presumed to be correct wilkinson v commissioner t c pincite roberts v commissioner t c pincite see also 28_tc_1034 stating that a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 stating that a taxpayer’s return is not self-proving as to the truth of its contents aff’d 175_f2d_500 2d cir b unreimbursed employee_expenses petitioners contend that regardless of the length of the contract between petitioner and student resources all expenses_incurred in florida away from the principal_residence in arizona of dollar_figure are considered business_expenses in contrast respondent contends that petitioner’s employment with student resources was indefinite such that the florida expenses are nondeductible as a general_rule personal_living_and_family_expenses are nondeductible sec_262 sec_1_162-2 e b income_tax regs however sec_162 allows a taxpayer to deduct ordinary and necessary travel_expenses including meals_and_lodging paid_or_incurred while away from home in pursuit of a trade_or_business 326_us_465 the reference to home in sec_162 means the taxpayer’s tax_home 74_tc_578 67_tc_1 49_tc_557 as a general_rule a taxpayer’s principal place of employment is his tax the vocational tax_home concept was first construed by this court in 5_bta_1181 and has been steadfastly upheld by this court see eg 86_tc_589 85_tc_798 67_tc_1 49_tc_557 home not where his personal_residence is located if different from his principal place of employment mitchell v commissioner t c pincite kroll v commissioner t c pincite if a taxpayer for personal reasons chooses to reside in a different location than that of his principal place of employment his residence is not recognized as his home for tax purposes 54_tc_734 aff’d 444_f2d_508 5th cir an exception to the general_rule exists where a taxpayer accepts temporary rather than indefinite employment away from his personal_residence in that case the taxpayer’s personal_residence may be his tax_home 358_us_59 employment is temporary if its termination can be foreseen within a fixed or reasonably short_period of time mitchell v commissioner t c pincite 54_tc_355 aff’d per curiam 438_f2d_1216 6th cir employment that merely lacks permanence is indefinite unless termination is foreseeable within a short_period of time 66_tc_467 kroll v commissioner t c pincite further sec_162 expressly provides that the taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceeds one year in the instant case when petitioner was hired by student resources his employment was expected to last 2½ years or until date in point of fact petitioner was on the ground working as controller for student resources at its office in st petersburg on a full-time basis from date through date a period of 19½ months upon concluding his employment petitioner received not only a success bonus but also salary paid through date and he remained in clearwater for another month or so before returning to arizona under these circumstances petitioner’s employment with student resources was for tax purposes indefinite and not temporary see sec_162 flush language t he taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year accordingly rent utilities and housekeeping costs and services for petitioner’s clearwater apartment are personal and nondeductible see sec_262 similarly the commuting_costs between petitioner’s clearwater apartment and his place of employment in st petersburg as well as airfare between florida and arizona whether for petitioner or mrs koriakos are personal and nondeductible see id this leaves meals and entertainment_expenses of dollar_figure which according to petitioner represented the cost of eating out and hosting business meals once or twice a month while in florida to the extent that the dollar_figure represents the cost of eating out as opposed to eating in such cost is personal and nondeductible see id to the extent that the dollar_figure represents business meals such cost is not deductible because it is unsupported by strict substantiation as mandated by sec_274 discussed infradollar_figure in sum the court holds that petitioners are not entitled to any deduction for unreimbursed employee_expenses iii deductions claimed on petitioners’ schedule c for real_estate business as previously stated if in the absence of adequate_records a taxpayer provides sufficient evidence that the taxpayer has paid a deductible expense but is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent cohan v commissioner f 2d pincite however for the court to do so there must be some basis upon which an estimate may be made for otherwise any allowance would amount to unguided largesse williams v united_states f 2d pincite vanicek v commissioner t c pincite the dollar_figure is obviously an estimate although petitioners may have shredded their records they claim to have done so after they filed their return thus whatever records petitioners may have had were in their possession at the time that their return was prepared and filed sec_274 prescribes more stringent substantiation requirements that must be satisfied before a taxpayer may deduct certain categories of expenses including travel meals and entertainment gifts and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here and for the term listed_property includes any passenger_automobile any computer_or_peripheral_equipment or any cellular telephone or other similar telecommunications equipment sec_280f iv v to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his own statement establishing the amount date and business_purpose of an expenditure or business use of property sec_1_274-5t c temporary income_tax regs fed reg date the court may not use the cohan doctrine to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date a deductions subject_to sec_274 on their schedule c for st mary realty business brokerage petitioners claimed various deductions for expenses whose deductibility is governed by sec_274 eg car expenses meals and entertainment cellular telephone service yet petitioners produced no records sufficient to substantiate these expenses see sec_1_274-5t temporary income_tax regs supra petitioners contend that their failure to do so should be excused by the fact that they shredded the requisite substantiation incident to relocating from arizona to florida in if a taxpayer’s records have been destroyed or lost because of circumstances beyond the taxpayer’s control such as fire flood earthquake or other_casualty the taxpayer may substantiate the deduction by reasonable reconstruction of his or her expenses see sec_1_274-5t temporary income_tax regs fed reg date and should do so to the fullest extent possible eg roumi v commissioner tcmemo_2012_2 chong v commissioner tcmemo_2007_12 according to petitioners they shredded their records but even if such happenstance was inadvertent it was not a circumstance beyond their control and they must accept the consequences of their carelessness consequently sec_1_274-5t temporary income_tax regs supra affords no relief but even if petitioners came within the relief afforded by such action they have made no serious and persuasive effort to reconstruct their expenses further the deductions for travel dollar_figure and meals and entertainment dollar_figure appear to be estimates in the first instance as does the deduction for car expenses consisting principally of standard mileage_allowance miles week weeks see supra note finally although petitioners did produce some airfare receipts for flights between arizona and florida any suggestion that mrs koriakos flew from phoenix to tampa principally to discuss real_estate issues with petitioner as the broker is singularly unpersuasive in sum petitioners are not entitled to a deduction for any expense subject_to the strict substantiation requirements of sec_274 b deductions not subject_to sec_274 we turn now to petitioners’ schedule c deductions that are not subject_to sec_274 although strict substantiation is not required petitioners are still obliged to substantiate the expenses that they wish to deduct see supra notes and we begin with the dollar_figure deduction for office expense for it is illustrative of the shortcomings in the evidentiary record that inform our ultimate holding thus according to petitioners this deduction represents dollar_figure for telecommunications and dollar_figure for unidentified one time expenses insofar as the latter are concerned petitioners speculate that such unidentified expenses may be for this or may be for that but if petitioners do not know for sure and are left to guess what expense they are seeking to deduct any allowance under the cohan doctrine is foreclosed see williams v united_states f 2d pincite vanicek v commissioner t c pincite insofar as telecommunications is concerned the record is devoid of evidence that would permit an allocation of expenses between cellular telephone service which is as previously discussed subject_to sec_274 and other service which is not regarding the latter sec_262 expressly treats as a nondeductible personal_expense any charge including taxes thereon for basic local_telephone_service with respect to the first telephone line provided to any residence of the taxpayer petitioners may have had a second line to their residence but if so the record provides no basis on which an allocation of cost might be made as before the court is left to guess see williams v united_states f 2d pincite vanicek v commissioner t c pincite in general petitioners ask to be excused from shortcomings such as these because their records were shredded but it was petitioners themselves who shredded their records carelessly or otherwise and as previously stated petitioners must accept responsibility for the consequences of their action in any event petitioners fail to adequately explain why they could not have reconstructed their records by contacting relevant third parties such as their telephone company and internet service provider the arizona and florida board_of realtors arizona and florida mls the aicpa and the sponsors of the real_estate courses that they may have attended similarly petitioners fail to adequately explain why they could not have obtained copies of their checking account statements from their financial institutions in order to substantiate payment of expenses notwithstanding the foregoing the record is not so devoid of evidence as to preclude us from making an estimate in respect of certain of the deductions in issue see cohan v commissioner f 2d pincite accordingly bearing heavily against petitioners whose inexactitude is of their own making the court holds that they are entitled to schedule c deductions for advertising expenses of dollar_figure for repairs and maintenance of dollar_figure for supplies of dollar_figure for taxes and licenses of dollar_figure and for other expenses of dollar_figure for a total allowance of dollar_figure see id it is not clear how petitioner’s aicpa dues would be relevant to a real_estate business however respondent has not raised the matter and we do not pursue it iv cancellation_of_indebtedness_income for a sec_108 and sec_163 sec_61 provides the general_rule that gross_income includes income from the cancellation or discharge_of_indebtedness see 284_us_1 sec_1_61-12 income_tax regs the includible amount is the difference between the face value of the debt and the amount_paid in satisfaction of the debt 23_f3d_1032 6th cir aff’g tcmemo_1992_673 rios v commissioner tcmemo_2012_128 wl at thus unless an exclusion applies petitioners realized income from the cancellation of indebtedness attributable to the wells fargo line of credit see sec_61 sec_108 sec_1_1001-2 income_tax regs petitioners do not dispute that the dollar_figure debt arising from the wells fargo line of credit was canceled rather petitioners contend that the statutory exclusion for qualified_principal_residence_indebtedness serves to exclude the cancellation of such debt from gross_income see sec_108 h dollar_figure sec_108 and h was added by the mortgage forgiveness debt relief act of pub_l_no sec_2 b and c stat pincite and applies to the discharge_of_indebtedness on or after date for purposes of sec_108 qualified_principal_residence_indebtedness has the same meaning as acquisition_indebtedness in sec_163 sec_108 acquisition_indebtedness means indebtedness incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer which is secured_by such residence see h b a qualified_residence is defined as a principal_residence under sec_121 sec_163 sec_108 also makes clear that principal_residence as used in sec_108 has the same meaning as in sec_121 sec_108 respondent does not dispute that the florida home became petitioners’ principal_residence therefore petitioners must show that the wells fargo line of credit was used to acquire construct or substantially improve the same property that secured the line of credit see sec_108 h h b in the instant case petitioners obtained a line of credit from wells fargo in the amount of dollar_figure petitioners drew on the line of credit and used the loan proceeds to purchase the florida home however the line of credit was secured the code does not define principal_residence whether a residence qualifies as a taxpayer’s principal_residence for purposes of sec_121 is a question of fact that is resolved with reference to all the facts and circumstances sec_1_121-1 income_tax regs see also wickersham v commissioner tcmemo_2011_178 wl at citing farah v commissioner t c memo by the arizona home and not by the florida home as previously discussed and as relevant herein sec_163 specifically requires that acquisition_indebtedness be secured_by the residence it is being used to acquire thus because petitioners used the line of credit that was secured_by the arizona home to acquire the florida home sec_163 has not been satisfied and the wells fargo line of credit does not constitute qualified_principal_residence_indebtedness within the meaning of sec_108 accordingly sec_108 does not serve to exclude the discharge_of_indebtedness from petitioners’ income for b sec_121 not applicable petitioners also argue that sec_121 applies to exclude the discharged indebtedness from their income sec_121 provides for the exclusion_from_gross_income of up to dollar_figure of gain from the sale_or_exchange of property if the property was owned and used as the taxpayer’s principal_residence for periods aggregating two years or more during the five-year period preceding the sale_or_exchange sec_121 and b a husband and wife filing a joint_return may exclude from gross_income up to dollar_figure of the gain if at least one spouse meets the ownership requirement and both spouses meet the use requirement of sec_121 sec_121 petitioners’ reliance on sec_121 is misplaced sec_1_1001-2 income_tax regs provides t he amount_realized on a sale of property that secures a recourse_liability does not include amounts that are income from the discharge_of_indebtedness under sec_61 we have already found that the dollar_figure reflected on the form 1099-c from wells fargo is from discharge_of_indebtedness in respect of a recourse_liability consequently this amount is not included in the amount_realized on the sale of the arizona home sec_1_1001-2 income_tax regs because the canceled debt is not considered gain from the sale of the arizona home sec_121 does not apply to exclude the dollar_figure of canceled debt from petitioners’ income for we therefore sustain respondent on this issue v accuracy-related_penalty for sec_6662 and b imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is attributable to a substantial_understatement_of_income_tax by definition an understatement is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite in the instant case petitioners reported total_tax of dollar_figure for the notice_of_deficiency determined petitioners’ correct_tax was dollar_figure for that year however because of our holdings allowing some deductions for schedule a cash contributions and some schedule c business_expenses petitioners’ correct_tax must be redetermined if after the rule computation the correct_tax is of an amount such that there is a substantial_understatement_of_income_tax for then respondent will have satisfied his burden of production if so as we shall assume in order to complete the requisite analysis of this issue petitioners would bear the burden of showing that the penalty does not apply see higbee v commissioner t c pincite sec_6664 provides an exception to the imposition of the accuracy- related penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice thomas v commissioner tcmemo_2013_60 see also 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs nothing in the record suggests that petitioners consulted with a professional adviser before self-preparing their income_tax return furthermore petitioner is a c p a and holds an m b a degree as a highly credentialed individual with a very responsible position in the business world petitioner should have been well aware of the importance of maintaining adequate_records or in their absence of reconstructing such records in order to comply with code requirements he should also have been well aware of the fact that personal and living_expenses are generally not deductible although we may be reluctant to question good_faith petitioners have not convincingly demonstrated that they acted with reasonable_cause in claiming the deductions at issue in this case accordingly if there is a substantial_understatement_of_income_tax for petitioners shall be liable for the accuracy- related penalty for that year conclusion in deciding the disputed issues the court has considered all of the arguments advanced by the parties and to the extent not expressly addressed those arguments do not support any result contrary to those reached herein to give effect to our disposition of the disputed issues as well as petitioners’ concession see supra note decision will be entered under rule
